Weisberg v Town of Wallkill Boys & Girls Club, Inc. (2015 NY Slip Op 01940)





Weisberg v Town of Wallkill Boys & Girls Club, Inc.


2015 NY Slip Op 01940


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-02647
 (Index No. 13163/09)

[*1]Janine L. Weisberg, appellant, 
vTown of Wallkill Boys and Girls Club, Inc., respondent.


Philip J. Dinhofer, LLC, Rockville Centre, N.Y., for appellant.
Steven F. Goldstein, LLP, Carle Place, N.Y., for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Orange County (Marx, J.), dated January 7, 2013, as granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action to recover damages for personal injuries allegedly sustained when she slipped on dirt and rocks in an unpaved area of a park in which she was walking. In the order appealed from, the defendant's motion for summary judgment dismissing the complaint was granted.
The defendant established its prima facie entitlement to judgment as a matter of law dismissing the complaint by demonstrating that the condition upon which the plaintiff slipped was a "naturally occurring topographic condition," inherent in the nature of the property, that the defendant "could not reasonably be expected to remedy" (Demuth v Best Buy Stores, L.P., 85 AD3d 713, 714; cf. Badalbaeva v City of New York, 55 AD3d 764; Progressive Northeastern Ins. Co. v Town of Oyster Bay, 40 AD3d 612; Torres v State of New York, 18 AD3d 739; Mazzola v Mazzola, 16 AD3d 629). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court properly granted the defendant's motion for summary judgment dismissing the complaint.
The parties' remaining contentions have been rendered academic in light of our determination.
SKELOS, J.P., BALKIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court